Title: From Alexander Hamilton to the Citizens Who Shall be Convened This Day in the Fields in the City of New York, [22 April 1796]
From: “New Yorker”,Hamilton, Alexander
To: 


[New York, April 22, 1796]
Fellow Citizens
You have been called together by a description, which necessarily makes your meeting a partial one and excludes a great proportion of your Fellow Citizens, that is as those “who are determined to support the Constitution of the United States, and approve of the proceedings of the House of Representatives with regard to the British Treaty.”
As to the first part of the description, those “who are determined to support the Constitution of the United States”—there is full evidence that those principally active in inviting you to meet have less title to this Character than those whom they meant to exclude, by the latter part of the description, and who have upon all occasions been the real and true friends of our Constitution.
Indeed it so happens that the two parts of the description are inconsistent with each other—for if there be any political truth demonstrable in itself, it is this—that if the House of Representatives refuse to provide for the Treaty, lately concluded with Great Britain, they will commit a manifest breach of those parts of our Constitution, which expressly grant the power of making Treaties to the President and Senate, and declare that the Treaties, they make, shall be laws of the Land. Unless you can believe that a thing may be a bargain and not a bargain at the same time—that a thing may be a law and not a law at the same time—you cannot but agree with me in the above conclusion. It is true this usurpation has been and will be covered by artful and plausible arguments—But when was a usurpation at a loss for such arguments? When did those who meant to overthrow a Constitution fail to find specious pretences to colour their designs?
The truth most assuredly is, Fellow Citizens, that the Constitution and Peace are in one scale—the overthrow of the Constitution and War in the other. Which do you prefer? This is the true question. If you prefer the former—reject the advice which will be given to you to day. If the latter pursue it.
The Men, who ever since the present War in Europe broke out, have been trying to make our Country a party in it—tell you, to inflame your passions, that the Treaty with Great Britain was made under British Influence and to promote a British Interest. Can you seriously believe this, fellow Citizens? Can you be so cruel, so ungrateful as to think that George Washington, that veteran Hero and Patriot, who at the head of your Armies, with a halter about his neck, carried you successfully through a seven years war against Great Britain—that John Jay, who throughout our Revolution, was among the most conspicuous and useful of our Citizens in refusing British Tyranny—that the two thirds of the Senate who ratified the Treaty, almost all of whom during the same trying period were either in the Army, in Congress or in the State Legislatures supporting the common cause—that many other of your Fellow Citizens known to you to have been active in and out of the army in the same glorious cause—Can you, I ask, believe that all these Men have a sudden become the tools of Great Britain and Traitors to their Country? If you can, Fellow Citizens, then will Patriotism lose one of its strongest incentives and most precious rewards, the Esteem of those for whom it is exerted—Then will virtue and vice be confounded in the same undistinguishing opprobrium.
No, Fellow Citizens, these who made, and those who support the British Treaty did it and do it, merely as a measure of peace, to keep our Country out of one of the most dreadful Wars, that has hitherto scourged the Earth—and to gain time that we may securely reach a State of Manhood. They are willing to have peace and Trade with Great Britain as with the rest of the World—but they utterly disapprove and would firmly resist the idea of political connection or alliance with Great Britain. The true difference between them and their Opponents is this—They wish as far as our engagements already formed will permit to keep free from political connection with all Europe. Their Opponents wish to draw us into close alliance offensive and defensive with France, and thus involve us in all the Politics, Intrigues, Quarrels and Wars of Europe.
When as in our late Revolution, the Question was Slavery or War ’twas our duty to forget every other consideration and to put every thing to the hazard of the die—but when the question is to plunge into war, to avenge partial injuries which do not threaten either our Independence or our Liberty, Wisdom advises as to a very different course. Great sacrifices ought to be made for a great object, but to make them or hazard them for an inferior object would be folly in the extreme. It would be to surrender our reason and our interest to our pride and resentment, and in order to do our Enemy a small injury, to do ourselves a much greater.
Fellow Citizens! consider well your present situation—If it be a good one, do not rashly risque a change—Do not second the ambition of a Virginian Faction, constantly endeavoring to govern the United States—a Faction of which some of your Representatives are the Dupes—and are sacrificing very essential Interests of the State of New York, the recovery of your western Posts, the Furr trade, and the Trade of the two Canadas; all which from the course of the  Lakes and Rivers must necessarily fall into the Lap of the City of New York. May heaven by your guide and Preserver!
New Yorker
